department of the treasury internal_revenue_service washington d c sep tax_exempt_and_government_entities_division u i l khrrkkekkkkkkrekkekkkkk kkkeekkkkkkeekkeerekek kkkkekkrkekrkerekkekekke legend taxpayer a kkkkekkkkkkkkkk ira x kkkkkkkekkkkkkkk bank b kkekkkkkekekkereeke amount d account c me kkkkkkekkkerekkee - kkk kkkekekkekkkke bank f kekkekkekrkekeeer dear kekkkkkerkkrker this is in response to your letter dated date as supplemented by correspondence dated date and date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a withdrew years old maintained an individual retirement taxpayer a deposited amount d into account c a savings account he maintains at bank f taxpayer a asserts that it was his intention to taxpayer a whois arrangement ira x with bank b on amount d from ira x with intent to roll it over to another ira within days on leave amount d in account c and roll it over to another ira before the expiration gecnenennnats of the 60-day rollover period the 60-day rollover period expired on taxpayer a asserts that illnesses prevented him for completing the rollover within days taxpayer a filed his request for a waiver of the 60-day rollover period shortly after discovering that he had missed the 60-day rollover period taxpayer a asserts that he has not used amount d and that amount d continues to he held in account c taxpayer a also submitted a copy of the most recent account statement for account d which shows a balance far in excess of amount d based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 _phatenenenaness sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that taxpayer a received distribution in the amount of amount d from ira x on by the taxpayer a indicates that amount d was deposited into account c on statement for ira x further documentation submitted by as supported taxpayer a states that it was his intention to rollover amount d to another but failed to complete the rollover by that date because of ira by - his medical_condition taxpayer a asserts that he has not used amount d since it has been in account c and that this amount continues to be held in account c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x satisfies the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto _ceteneeeenneees this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent lf you have any questions concerning this ruling please contact rrr irr kk kerr kk er ere otf ed pd a-td sincerely yours signed doxon b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
